Scott, J.,

delivered the opinion of the Court

Webber was indicted for a libel on George Morton, published in the German language, which, in English, conveyed the charge that Morton was the most swindling and worthless speculator who ever brought ruin upon the city of St. Louis. On not guilty, pleaded, the jury found the *6following verdict: “We the jury find the defendant guilty of charging Mr. Morton of being a visionary, worthless speculator.” A motion was made in arrest of judgment, which was overruled by the Court, and judgment was entered imposing a fine of one dollar, and imprisoning the accused one hour.
The only question raised on the record is as to the sufficiency of the. verdict. This is not like those cases in which it has been held that a person indicted for one offence may be found guilty of a lower grade of the same offence; as where one is indicted for murder, he may under the same indictment be found guilty of manslaughter. So, one indicted for robbing, may be found guilty of stealing simply. No malice is found by the jury in their verdict, which is of the very essence of the offence of libelling. They have found the accused guilty of a matter different from that with which he is charged in the indictment, and it is hard to say on what principle the verdict can be sustained. Rex vs. Woodfall, 5 Bur.; Scharff vs. Comm., 5 Binney; The People vs. Olcott, 2 J. C. 311; McNally's case, 9 Coke 111.
Judge Napton concurring, the judgment will be reversed.